Title: To Thomas Jefferson from George Hadfield, 24 December 1801
From: Hadfield, George
To: Jefferson, Thomas


          
            Sir
            City of Washington Decr 24th, 1801
          
          I have received a letter from my Sister Cosway wherein she desires me to deliver the enclosed—
          I have at the same time recieved some papers which I sent for in consequence of hearing from Capt. Tingey, some months ago, that plans of English Dock Yards would be of use in the public works of that nature in this City.—I immedeately wrote to England on the subject, and have in consequence received plans of all the principal Dock Yards there, it appears by letters that they were procured with much difficulty and some hazard—I have the honor to leave them for your perusal, and hope they will be thought useful—
          I am Sir, with all respect Yr. Obt. Servant
          
            Geo. Hadfield.
          
        